Citation Nr: 1123900	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-09 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with symptom of depression, currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service- connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant had active service from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is manifested by nightmares, avoidance of friends and crowds, panic attacks, concentration problems, some circumstantially speech, impaired impulse control in the form of unprovoked irritability, recurrent distressing recollections of combat and hypervigilance. 


CONCLUSION OF LAW

PTSD is no more than 50 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in April 2009.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available service and private treatment records have been obtained.  We also note that the appellant has been afforded an appropriate and adequate VA examination.  The examination reflects a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinion supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

Accordingly, the Board will address the merits of the claim.

Legal Criteria and Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Here, the Board finds that the appellant's disability has not significantly changed and that a uniform rating is warranted.  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  The General Rating Formula provides a 10 percent evaluation for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2010).

The rating formula provides a 30 percent evaluation when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers). Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The appellant has appealed the denial of a rating higher than 50 percent disabling for PTSD.  The current rating contemplates occupational and social impairment with reduced reliability and productivity.  To warrant a higher rating the evidence must approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. § 4.7.  The appellant filed a claim for an increased rating in April 2009.  At that time, he expressed that his condition had worsened.  

He was afforded a VA compensation and pension examination in May 2009.  During this examination, it was reported that the appellant did not mention any worsening of any symptomatology except that he believed his impotence was due to his PTSD and depression.  He stated that his PTSD symptoms were worse but he was unable to give any examples.  It was hard for him to give an interval history.
He was sleeping well and did not complain of fatigue.  Although he still had nightmares, they were less frequent and no longer had combat content.  His daily routine consisted of making breakfast, going to a club to listen to music, and then sometime in the afternoon he went to the park where he sat and read the newspaper.  Thereafter, he prepared his own dinner.  He related that he had little interaction with people in any of the above situations, and that he avoided crowds and films where there are loud noises or polytechnics.

He expressed that he rarely went out socially and that he was not dating anyone at that time.  It was noted that he had not worked since his retirement in 1979.  Examination revealed he was clean and neatly dressed and groomed.  He was oriented times four and with appropriate behavior.  He had normal eye contact, affect was normal in range and intensity, and his thought content was appropriate.  His mood was euthymic and he described moderate depression from time to time and impaired impulse control in the form of unprovoked irritability.  However, as he interacted so little with people, the examiner related that it was not a problem at that time.  

His speech was coherent and clear.  There was some circumstantially but no circumlocutory and/or pressed speech.  His answers to the questions were logical and relevant.  Concentration was poor and he made three errors on his serial threes.  He was unable to handle the serial sevens at all and omitted one letter in spelling "world" backwards.  There was no history of panic attacks or suspiciousness of individuals.  However, he was suspicious of strangers in crowds that there might be someone hostile toward him.  Although he expressed a delusion two years prior, there was no indication of delusions or hallucinations at that time.  There was also no obsessional rituals.  Although he had the tendency to tell his story from the beginning in the same manner all the time, his thought processes were organized and goal directed.  Judgment was good, abstract thinking intact, memory was good for both remote and recent, and he was able to recall two of three objects after five minutes.  He denied suicidal or homicidal ideation.  His symptoms of PTSD were noted to include seculiveness, avoidance of friends and crowds, recurrent distressing recollections of combat and hypervigilance.  

PTSD, chronic, moderate, depression not found on examination was diagnosed.  A GAF score of 49 was assigned.  The examiner related that the appellant had no difficulty performing activities of daily living but he had difficulty establishing and maintaining effective work, school and social relationships.  The examiner related that the appellant reported no difficulty with recreational or leisurely pursuits and no difficulty with physical health.  He also had no difficulty understanding commands.  

In August 2009, the appellant related that he had difficulty in establishing and maintaining effective work and social relationships.  He related that he had difficulty in understanding complex commands, impairment in short/long term memory, and that he suffered from suicidal and homicidal ideation.  He also reported that he had panic attacks three-four times daily.  

Based on the evidence presented, the Board finds that a rating higher than 50 percent for PTSD is not warranted.  In this regard, we find that the evidence is devoid of showing of occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The evidence shows that the appellant's PTSD is manifested by nightmares, avoidance of friends and crowds, panic attacks, concentration problems, some circumstantially speech, impaired impulse control in the form of unprovoked irritability, recurrent distressing recollections of combat and hypervigilance.  However, we note that the appellant has no difficulty performing activities of daily living, no difficulty in recreational or leisurely pursuits and no difficulty understanding commands.  Examination also revealed that he is oriented, with good judgment, intact abstract thinking, good memory for both remote and recent, and that he was able to recall two of three objects after five minutes.  

The Board recognizes that the appellant has reported short and long term memory loss, avoidance of friends and crowds, rare social interaction, poor concentration, panic attacks, and difficulty in establishing and maintaining effective work and social relationships.  We also note the examination revealed some circumstantially speech.  However, these symptoms are already considered in the 50 percent rating.  Regarding his reports of suicidal and homicidal ideation, and the showing of impaired impulse control in the form of unprovoked irritability, we note that the appellant denied any history of suicidal or homicidal ideations in his May 2009 examination but reported such in his August 2009 notice of disagreement.  In any event, we find that such manifestations, even if accepted as true, do not warrant a 70 percent evaluation when all the other manifestations are considered.  See Mauerhan, 16 Vet. App. at 443.

The evidence is against the claim for a higher rating.  Here, we find that the appellant has been competent and somewhat credible when reporting his symptoms.  We also acknowledge his reports of difficulty in establishing and maintaining work and social relationships, panic attacks, difficulty in understanding complex commands, impairment in short/long term memory, and suicidal and homicidal ideation.  However, the evidence as a whole is devoid of a showing occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Rather, the evidence supports the criteria for a 50 percent rating, i.e., occupational and social impairment with reduced reliability and productivity.  To the extent that the appellant asserts that he should be assigned a higher evaluation, we find that the medical evidence is far more probative than his lay pleadings.  His assertion of three to four panic attacks daily, suicidal and homicidal ideation, and difficulty understanding complex commands are inconsistent with the more probative evidence.  We also note that the pleadings are inconsistent with his report to the examiner and the examiner's observations.   

Furthermore, while an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned (38 C.F.R. § 4.126), it is notable that for the period considered in this appeal the appellant's GAF score has been 49.  A GAF score of 49 indicates serious impairment.  While the record shows a history of a GAF score of 40 indicating that there was some impairment in reality testing or communication or major impairment in several areas, the Board notes that such was not shown within the applicable time period.  In the view of the Board, the applicable GAF score is consistent with the appellant's PTSD symptomatology and the assignment of a 50 percent rating.  

Stated differently, the medical and lay evidence as well as the GAF scores establish that there is occupational and social impairment with occupational and social impairment with reduced reliability and productivity.  However, the manifestations, even when accepted as credible, do not establish occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In sum, the appellant's symptoms are more characteristic of a disability picture that is contemplated by a 50 percent rating and no more.  

We have also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant has not required frequent periods of hospitalization for his disability and that the manifestations of the disability is contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order. 


ORDER

A rating higher than 50 percent disabling for PTSD is denied.  


REMAND

The appellant has appealed the denial of TDIU.  The appellant is service connected for PTSD and impotence associated with PTSD with symptoms of depression.  He contends that he is unemployable as result of his service connected PTSD.  

The record shows that the appellant was an aircraft painter and that he retired in 1999.  In August 2009, he asserted that for the last five years he did general labor but due to his PTSD he was unable to do anything else.  

The Board finds that a VA compensation and pension examination is necessary before the issue of entitlement to TDIU can be decided.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to this claim and to ensure full compliance with due process requirements, a remand is necessary.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a VA examination to determine if his service connected disabilities render him unable to maintain and sustain substantially gainful employment.  The claims folder must be made available to the examiner for review.  All findings should be reported in detail.  A complete rationale for all opinions should be provided.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


